This cause coming on to be heard upon the return of the Sheriff of Manatee County to the writ of habeas corpus heretofore granted herein, and it appearing from the return that the Governor of the State of Florida, on November 16, 1931, did issue his executive warrant for the arrest of petitioner, Jesse Levy, as a fugitive from justice from the State of New York and did authorize his delivery to William J. Enright, as agent of said State, and it further appearing that all of the indictments heretofore pending against said Jesse Levy in the courts of the State of Florida, have been dismissed, thereby ending any further right to the custody of said Jesse Levy by authority of the State of Florida, it is therefore, upon consideration ordered and adjudged by the Court that the petitioner, Jesse Levy, be and he is hereby remanded to the custody of the Sheriff of Manatee County to be held under the executive warrant of the Governor for further proceedings according to law.
Petitioner remanded.
WHITFIELD, P.J., AND TERRELL AND DAVIS, J.J., concur.